GIBSON, Chief Judge,
dissenting.
This case inspires fearful anxiety over the ability of the federal courts to protect themselves from abuse by prisoner filings. Concern for the inordinate amount of judicial resources expended to cope with the deluge of prisoner filings in the federal courts has mounted in recent years. As stated by Mr. Justice Powell, concurring in the judgment in Rose v. Mitchell, - U.S. -, at -, 99 S.Ct. 2993, at 3014, 61 L.Ed.2d 739 (1979): “It is common knowledge that prisoner actions occupy a disproportionate amount of the time and energies of the federal judiciary.”
*379The actions of Clovis Carl Green, Jr. epitomize the worst fears of prisoner abuse of the judicial system. Inmate Green has filed over 500 eases on his own behalf, and uncountable others under the names of other inmates. His history of engaging in gross abuse of judicial process is amply set forth in Judge Hunter’s opinion in Green v. Camper, 477 F.Supp. 758 (W.D.Mo.1979). The case at bar presents a small illustration of Green’s use of judicial process, and must be viewed in the context of his bad faith efforts to harass public officials and deluge the courts with frivolous or malicious proceedings.
Green has previously sued White in his capacity as superintendent of the Missouri Training Center for Men for allegedly violating Green’s freedom of religion during his brief stay in the Moberly prison between March 9 and April 15,1976. This litigation, which culminated in our decision reported at 589 F.2d 378 (8th Cir. 1979), should foreclose him, by virtue of the doctrine of res judicata, from now seeking relief. Furthermore, the propriety of remanding for an evidentiary hearing is questionable in view of Green’s request for a jury trial. The scope and purpose of the hearing are unclear and it stands in an unusual procedural posture. Since no equitable relief is at stake in the proceeding, an evidentiary hearing on the ultimate issue in dispute may conflict with the right to a jury trial.
Green’s frivolous and often scurrilous filings have consumed vast quantities of judicial resources, placing additional burdens on the public purse, and we should not provide him with an opportunity further to indulge himself in this fashion.
For these reasons I dissent from the denial of the petition for rehearing, with suggestion that the case be reheard en bane.